UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BRENDA L. MELENDEZ, as Parent and Natural
Guardian of J.C., BRENDA L. MELENDEZ,
Individually,                                                      OPINION AND ORDER
                                                                      19 Civ. 02928 (ER)
                               Plaintiffs,

               - against -

NEW YORK CITY DEPARTMENT OF EDUCATION,

                               Defendant.



RAMOS, D.J.:
       Plaintiff Brenda L. Melendez (“Melendez”), the parent of J.C., a nine-year-old boy with a

serious brain injury, seeks injunctive relief pursuant to the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C. § 1400 et seq., and related state law, against Defendant New

York City Department of Education (the “DOE”). J.C. attended the International Academy of

Hope (“iHope”) before enrolling at the International Institute for the Brain (“iBrain”). On

November 13, 2018, DOE denied Melendez’s request for pendency at iBrain. Melendez seeks

an injunction vacating this pendency order and ordering that the DOE fund J.C.’s pendency

placement at iBrain for the 2018-2019 school year until a final adjudication on Plaintiff’s due

process complaint against DOE has been resolved.

       For the reasons stated below, the Court GRANTS the preliminary injunction in part.

I.     Statutory and Legal Background

       Congress passed the IDEA “to ensure that all children with disabilities have available to

them a free appropriate public education that emphasizes special education and related services

designed to meet their unique needs and prepare them for further education, employment, and
independent living.” 20 U.S.C. § 1400(d)(1)(A) (emphasis added). It defines free appropriate

public education (“FAPE”) as “appropriate preschool, elementary school, or secondary school

education,” “provided at public expense, under public supervision and direction, and without

charge,” and “in conformity with the individualized education program [‘IEP’] required under

section 1414(d) of this title.” Id. § 1401(9). The statute further mandates that the FAPE “meet

the standards of the State educational agency.” Id.

       As part of the child’s FAPE, “the IDEA provides for the creation of an IEP.” Bd. of

Educ. of Pawling Cent. Sch. Dist. v. Schutz, 290 F.3d 476, 481 (2d Cir. 2002). The IEP includes,

among other things, “a statement of the child’s present levels of academic achievement and

functional performance,” “a statement of measurable annual goals,” and “a description of how

the child’s progress toward meeting the annual goals . . . will be measured.” 20 U.S.C. §

1414(d)(1)(A)(i).

       “Congress repeatedly emphasized throughout the Act the importance and indeed the

necessity of parental participation in both the development of the IEP and any subsequent

assessments of its effectiveness.” Honig v. Doe, 484 U.S. 305, 311 (1988). As a result, states

must allow parents “to seek review of any decisions they think inappropriate.” Id. at 312.

       In New York, parents may request an “impartial due process hearing” before an impartial

hearing officer (“IHO”). N.Y. Educ. Law § 4404(1). If they are unsatisfied with the IHO’s

decision, they can appeal the decision to a state review officer (“SRO”). Id. § 4404(2). “The

SRO’s decision is final[] and concludes the state administrative review.” Schutz, 290 F.3d at

481. “Upon issuance of a final administrative decision, however, a dissatisfied party has the

right to bring a civil action in either federal or state court pursuant to the IDEA.” Id.




                                                  2
       The IDEA further provides that, “during the pendency of any proceedings conducted

pursuant to this section, unless the State or local educational agency and the parents otherwise

agree, the child shall remain in the then-current educational placement of the child.” 20 U.S.C.

§ 1415(j) (emphasis added). To determine a child’s “then-current educational placement,”

Second Circuit courts consider: (1) “the placement described in the child’s most recently

implemented IEP; (2) the operative placement actually functioning at the time when the stay put

provision of the IDEA was invoked; or (3) the placement at the time of the previously

implemented IEP.” Doe v. E. Lyme Bd. of Educ., 790 F.3d 440, 452 (2d Cir. 2015) (internal

quotation marks and citations omitted).

        Under Second Circuit precedent, “the term ‘educational placement’ refers only to the

general type of educational program in which the child is placed.” Concerned Parents &

Citizens for the Continuing Ed. at Malcolm X (PS 79) v. New York City Bd. of Educ., 629 F.2d

751, 753 (2d Cir. 1980). Indeed, “[t]he IDEA’s pendency provision does not entitle a disabled

child to keep receiving services from the exact same service providers while his proceedings are

pending; instead, it only entitles the child to receive the same general type of educational

program.” T.M. ex rel. A.M. v. Cornwall Cent. Sch. Dist., 752 F.3d 145, 171 (2d Cir. 2014).

Furthermore, “[i]t is up to the school district to decide how to provide that educational program,

at least as long as the decision is made in good faith.” Id. If, however, the school district offers

to provide pendency services and the parents enroll their child in a private school anyway, “it is

within the district court’s authority to order [the school district] to reimburse [the student’s]

parents for pendency services up to the amount that it would have cost [the school district] itself

to provide the required pendency services.” Id. at 172. Importantly, parents can invoke the stay-

put provision to maintain even just some of the services that their child receives at a public



                                                  3
school. E. Lyme Bd. of Educ., 790 F.3d at 453-54 (2d Cir. 2015) (granting a student pendency

funding for some services related to the student’s IEP even though the school board “argue[d]

that the Parent should not be permitted to obtain reimbursement for tuition at [a private school]

by unilaterally enrolling the Student there”).

       In light of this precedent, some courts within this District have held that “parents may

move their child from a previously approved private facility to another private facility and still

receive ‘stay put funding’ as long as the new facility has the same ‘general type of educational

programming’ as the approved facility.” Navarro Carrilo v. New York City Dep’t of Educ., No.

19 Civ. 2944 (CM), 2019 WL 2511233, at *4 (S.D.N.Y. June 13, 2019) (vacating an IHO’s

decision and requiring DOE to provide stay-put funding for a student at iBrain because her

general educational programming was substantially similar to the programing that she received at

iHope); see also Soria v. New York City Dep’t of Educ., No. 19 Civ. 2149 (AT), 2019 WL

3715057, at *3-4 (S.D.N.Y. Aug. 7, 2019) (finding that a pendency placement at iBrain was

appropriate where it was substantially similar to the program at iHope); Abrams v. Carranza, No.

19 Civ. 4175 (AJN), 2019 WL 2385561, at *2 (S.D.N.Y. June 6, 2019) (enforcing a pendency

order that found “the program available at iBRAIN substantially similar to the program available

at iHOPE and require[ed] the DOE to fund [the student’s] placement at iBRAIN”); Cruz v. New

York City Dep’t of Educ., No. 18 Civ. 12140 (PGG), 2019 WL 147500, at *11 (S.D.N.Y. Jan. 9,

2019) (vacating an IHO’s decision and remanding the case to the IHO to decide “whether the

educational placement provided by the Brain Institute [was] substantially similar to the

placement provided by Hope Academy in the 2017-18 school year”).

       At least two courts, however, have come to the opposite conclusion. In de Paulino v.

New York City Department of Education, the court denied an application for a preliminary



                                                 4
injunction and then a motion for reconsideration because “allowing parents to unilaterally move

a student from his or her proper pendency placement simply because the parents allege their

preferred placement is ‘substantially similar’ runs afoul of the ‘stay put’ provision’s entire

purpose.” No. 19 Civ. 222 (GBD), 2019 WL 2498206, at *3 (S.D.N.Y. May 31, 2019). And in

Neske v. New York City Department of Education, the Court found that plaintiffs had failed to

state a claim because “§ 1415(j) does not require the City to fund a student’s attendance at a

preferred, ‘substantially similar’ school, at least not when the existing school is concededly able

to service the student’s IEP.” 19 Civ. 2933 (VEC), 2019 WL 3531959, at *7 (S.D.N.Y. Aug. 2,

2019) (citing de Paulino, 2019 WL 2498206, at *3)).

         Three of the foregoing district court decisions are currently on appeal. The student

appealed the denial of its request for preliminary injunction in de Paulino, see Notice of Appeal,

No. 19 Civ. 222 (GBD), ECF No. 90 (S.D.N.Y. June 3, 2019), and the DOE appealed the grant

of preliminary injunction in both Navarro Carrilo, Notice of Appeal, No. 19 Civ. 2944 (CM),

ECF No. 21 (S.D.N.Y. June 18, 2019), and Soria, Notice of Interlocutory Appeal, No. 19 Civ.

2149 (AT), ECF No. 32 (S.D.N.Y. Aug. 16, 2019). The court in Navarro Carrilo stayed the

case, pending the Second Circuit’s decision. Order Granting Say Pending Appeal, No. 19 Civ.

2944 (CM), ECF No. 29 (S.D.N.Y. June 26, 2019). The court in Soria declined to stay the case.

Order Denying Letter Motion to Stay, No. 19 Civ. 2149 (AT), ECF No. 36 (S.D.N.Y. Aug. 21,

2019).

II.      Statement of Relevant Facts

         Melendez is the parent and natural guardian of J.C. Doc. 13 at 1. J.C. is a nine-year-old

boy with a brain injury and global developmental impairments. Id. As a result, J.C. cannot walk

or speak and requires a high degree of attention, instruction, and intervention. Id.; see also Doc.



                                                  5
13, Declaration of Karl Ashanti (“Ashanti Decl.”), ¶ 2. On August 29, 2016, the DOE created an

IEP for J.C. Doc. 12, Ex. A (Individualized Education Program for J.C.). For the 2016-2017

school year, he enrolled in iHope and the DOE funded his placement. Ashanti Decl, ¶ 4.

           On April 1, 2017, iHope proposed an IEP for the 2017-2018 school year. Doc. 12, Ex. B

(iHope IEP). 1 For the 2017-2018 school year, J.C. attended iHope and received the services

recommended by iHope in the 2017-2018 proposed IEP. Ashanti Decl. ¶ 5.

           On November 3, 2017, Melendez filed a due process complaint against the DOE

regarding the 2017-2018 school year and sought pendency funding at iHope on the grounds that

the current placement was substantially similar to the program identified in the last agreed upon

IEP, dated August 29, 2016. Doc. 12, Ex. C (Order on Pendency) at 2. The DOE did not appear

for the hearing, which was held on November 14, 2017. 2 Id. On January 3, 2018, the IHO

granted the request for pendency funding because “there is no dispute that the student’s last

agreed upon placement, funded by the Department, . . . is being substantially implemented at

iHope.” Id. at 4. More than five months later, on May 31, 2018, the IHO denied Melendez’s due

process complaint and Melendez appealed that decision to the SRO. Ashanti Decl. ¶ 9.

           On June 21, 2018, while the appeal was still pending, Melendez notified the DOE that

she would enroll her child in iBrain for the 2018-2019 school year because the child’s needs

were “multifaceted and complex, and to date, the DOE has not offered [J.C.] a program or

placement that can appropriately address his educational needs for school year 2018-2019.”

Doc. 12, Ex. E (10-day Notice). J.C. was then enrolled in iBrain. Ashanti Decl. ¶ 13. On July 9,

2018, Melendez filed a due process complaint alleging that the DOE failed to offer the child a



1
    It is unclear from the record whether DOE agreed to this IEP.
2
    The record is silent as to why the DOE failed to appear for this hearing.

                                                             6
FAPE for the 2018-2019 school year. Doc 12, Ex. G (Due Process Complaint). She also sought

pendency funding and services for the 2018-2019 school year at iBrain based on the August 29,

2016 IEP. Id. at 1–2.

       The IHO held hearings on J.C.’s pendency placement on August 17, September 17, and

October 30 of 2018. Ashanti Decl. ¶ 17. Both parties agreed that the January 3, 2018 pendency

order was the basis for J.C.’s pendency. Id. However, they interpreted the pendency order

differently. The DOE explained that the January 3, 2018 pendency order found that “the last

agreed upon placement [wa]s the District’s IEP” and that it “was being substantially

implemented at the unilateral placement which was iHope at the time.” Doc. 12, Ex. H (Hearing

Trans.) at 95:19–23. The student’s counsel interpreted the order more broadly and stated that the

order found that pendency was “a private school 6:1:1 class, with that placement as being at

iHope.” Id. at 112:4–9.

       On November 13, 2018, the IHO denied J.C.’s request for pendency funding at iBrain for

the 2018-2019 school year because “[t]here is no evidence in the record that the parent ever

requested any pendency relief other than funding for her unilateral placement at iBrain” and

because “[t]he parent has not cited any legal authority for the proposition that a parent can

unilaterally change a student’s placement, and obtain public funding for that placement during

the pendency of due process proceedings.” Doc. 12, Ex. I (Interim Order on Pendency) at 4–5.

The IHO specifically rejected Melendez’s argument that “the student is entitled to funding at

iBrain, as it provides a program that is identical to (or substantially similar to) the iHOPE

program.” Id. at 5. It rejected this argument because it read T.M. ex rel. A.M. to stand for the

proposition that “it is the school district’s prerogative to decide how to provide the pendency




                                                  7
program, provided the decision is made in good faith.” 752 F.3d at 171. As a result, the IHO did

not make any findings as to whether the two programs were substantially similar.

         On March 9, 2019, the parties entered into an agreement to settle the appeal from the

IHO’s May 31, 2018 due process decision, filed when J.C. was enrolled in iHope. Doc. 12, Ex.

D (Stipulation of Settlement). 3 The settlement required the DOE to pay $85,000 for J.C.’s

tuition expenses and related services costs for the 2017-2018 year, provided that “[t]his

Agreement shall not be relied upon by any party to indicate, establish, or support the position

that the [iHope] School was, or comprises in whole or in part, the Student’s educational program

for purposes of the ‘pendency’ or ‘stay put’ provisions of the Individuals with Disabilities

Education Act (‘IDEA’).” Id. ¶ 10.

         On April 2, 2019, Melendez filed a complaint against the DOE for violating J.C.’s rights

under the IDEA and related state law by denying him pendency funding at iBrain for the 2018-

2019 school year. Doc. 1. Almost two months later, on May 30, 2019, Melendez filed a motion

for a preliminary injunction, Doc. 11, and the Court held a hearing on July 24, 2019.

III.     Discussion

A.       Subject Matter Jurisdiction

         The DOE argues that this Court lacks subject matter jurisdiction because Plaintiff lacks

standing and because she has not exhausted administrative remedies. The Court addresses each

of these arguments in turn.




3
 As part of the settlement, the Parent signed a release of her claims on January 17, 2019. Stipulation of Settlement
at 8–9.

                                                          8
1.     Standing

       Standing to sue under Article III is a “threshold question in every federal case.” Nat. Res.

Def. Council v. Nat’l Highway Traffic Safety Admin., 894 F.3d 95, 103 (2d Cir. 2018) (internal

quotations and citation omitted). “To establish Article III standing, a plaintiff must demonstrate:

       (1) injury-in-fact, which means “an actual or imminent” and “concrete and
       particularized” harm to a “legally protected interest”; (2) causation of the injury,
       which means that the injury is “fairly traceable” to the challenged action of the
       defendant; and (3) redressability, which means that it is “likely,” not speculative,
       that a favorable decision by a court will redress the injury.

Id. (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). The DOE’s argument

centers on the first and second prongs—the injury-in-fact and causation requirements.

a.     Injury-in-Fact

       To establish injury in fact, a plaintiff must show that she suffered “an invasion of a

legally protected interest” that is “concrete” (which means “it must actually exist”),

“particularized,” and “actual or imminent, not conjectural or hypothetical.” Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1548 (2016) (quoting Lujan, 504 U.S. at 560). The violation of

statutory rights can give rise to injury in fact. See Heldman v. Sobol, 962 F.2d 148, 154 (2d Cir.

1992) (“Congress may create a statutory right the alleged violation of which constitutes injury in

fact.”). Second Circuit courts have specifically recognized that denial of “a procedural right

created by the IDEA . . . constitutes an injury sufficient to satisfy the standing requirement.”

S.W. v. New York City Dep’t of Educ., 646 F. Supp. 2d 346, 358 (S.D.N.Y. 2009). For example,

the denial of a FAPE or of an impartial due process hearing about IDEA-related concerns

constitutes an injury in fact for standing purposes. Id.; Heldman, 962 F.2d at 154–56.

       DOE argues that Melendez has not suffered any injury because J.C. has a pendency

placement at iHope and because the fact that Melendez chose to reject J.C.’s identified stay-put



                                                  9
placement by unilaterally placing him at iBrain does not constitute an injury. Doc. 20 at 20.

DOE further argues that there is no imminent interruption of J.C.’s education or any indication

that iBrain has demanded payment. Id. at 20–21. Melendez on the other hand, argues that the

DOE is violating J.C.’s statutory entitlement to a pendency placement and that this constitutes an

injury in fact.

        The Court agrees with Melendez. At issue in this case is DOE’s alleged violation of the

“stay put” provision of the IDEA. The “stay put” provision of the IDEA creates a procedural

right. See A.S. ex rel. P.B.S. v. Bd. of Educ. for Town of W. Hartford, 47 F. App’x 615, 616 n.2

(2d Cir. 2002); Cruz, 2019 WL 147500, at *5. It follows, then, that violation of the “stay put”

provision of IDEA creates an injury in fact that confers standing.

        In recent cases, with facts nearly identical to those in this case, at least four courts within

this District have concluded that plaintiff parents had standing to pursue a claim for denial of

adequate pendency placement.

        In Navarro Carrilo, the plaintiffs, like Melendez, unilaterally transferred their son from

iHope to iBrain, and then filed a due process complaint against the DOE seeking payment for the

full cost of tuition at iBrain. 384 F. Supp. 3d 441. In the underlying pendency hearing, the IHO

denied pendency at iBrain. Id. at 451–2. The plaintiffs did not appeal the decision to the SRO

but instead filed an application with the Southern District of New York for a preliminary

injunction requiring the DOE to pay the student’s tuition at iBrain, because it was his proper

pendency. As here, the DOE claimed that the plaintiffs lacked standing because they did not

suffer an injury in fact. The court, however, disagreed and found that the plaintiffs had “standing

because they ha[d] suffered an injury in fact by virtue of being denied a ruling that iBrain was

the child’s pendency.” Id. at 455.



                                                  10
         Other courts within this District have come to similar conclusions. In Cruz, the court

found that a parent suffered a violation of a procedural right pursuant to 20 U.S.C. § 1415(j)

because, after transferring the child from iHope to iBrain and unsuccessfully seeking a pendency

at iBrain, the “[p]laintiff was . . . denied what she contends is the pendency placement that the

law requires.” 2019 WL 147500, at *6. Along the same lines, in de Paulino, the court found

that a parent had “alleged injury in fact in the form of the alleged violation of her son’s

procedural right to a pendency placement pursuant to the IDEA’s ‘stay-put’ provision” after the

parent unilaterally transferred the student from iHope to iBrain and failed to receive pendency

funding from the DOE for iBrain. 2019 WL 1448088, at *3. 4

         At least one court within this District, however, has come to a different conclusion.

In Cohen v. New York City Dep’t of Educ., another iHope to iBrain transfer case, the IHO

concluded that iBrain was the appropriate pendency placement for the student during the

ongoing due process proceedings, but the DOE refused to provide funding until the SRO

affirmed the IHO’s decision. No. 18 Civ. 11100 (JMF), 2018 WL 6528241 (S.D.N.Y. Dec. 12,

2018). In that case, the parents filed a case in this District to compel DOE to comply with the

pendency order. Id. The court found that the plaintiffs had not suffered an injury in fact

because, although the plaintiffs claimed that the student faced the imminent risk of expulsion due

to unpaid tuition bills, the plaintiff had provided no evidence that iBrain requested tuition, or

even threatened expulsion. Id. at *1.


4
  In addition, that court found that the plaintiff also had standing “because she [was] liable to iBRAIN for [the
student]’s tuition and costs if she does not secure funding from the district.” 2019 WL 1448088, at *4. The result in
Neske v. New York City Department of Education was substantially the same. There, the Court found that the
plaintiffs had standing because the “stay-put” provision created a procedural right and because their risk of concrete
harm—in this case, the “concrete interest in avoiding out-of-pocket payments for their child’s tuition and related
costs”—was sufficient for that right to confer standing. 19 Civ. 2933, 2019 WL 3531959 at *3–4 (S.D.N.Y. Aug. 2,
2019). The Court notes, however, that Melendez’s procedural injury—being denied a ruling that iBrain is the proper
pendency—is sufficient to confer standing. See Navarro 384 F. Supp. 3d at 455; Cruz, 2019 WL 147500, at *6.


                                                         11
          This case is closer to Navarro Carrilo, Cruz and de Paulino than to Cohen because the

IHO in the case at bar denied Plaintiff’s request for pendency. As a result, the Court finds that

Plaintiff suffered an injury in fact by being denied a ruling that iBrain was J.C.’s pendency. 5

b.        Causation

          “The traceability requirement for Article III standing means that the plaintiff must

‘demonstrate a causal nexus between the defendant’s conduct and the injury.’” Rothstein v. UBS

AG, 708 F.3d 82, 91 (2d Cir. 2013) (quoting Heldman, 962 F.2d at 156). A causal nexus is

“most easily shown” by a “direct relationship between the plaintiff and defendant with respect to

the conduct at issue,” but indirectness is not fatal “because the ‘fairly traceable’ standard is lower

than that of proximate cause.” Id. “[T]he fact that there is an intervening cause of the plaintiff's

injury may foreclose a finding of proximate cause but is not necessarily a basis for finding that

the injury is not ‘fairly traceable’ to the acts of the defendant.” Id. at 92.

          DOE argues that Melendez has not alleged facts establishing that the injury is traceable to

the DOE. Doc. 20 at 20. DOE suggests that because Melendez was responsible for moving J.C.

from iHope to iBrain, no DOE action has caused the injury. But the injury here is the failure to

find that iBrain is the proper pendency placement for J.C., and that decision was made by the

DOE and affirmed by the hearing officer. Thus, the hearing officer’s decision that the pendency

placement was iHope was clearly traceable to the DOE. Navarro Carrilo, 384 F. Supp. 3d at

455–56 (finding injury traceable to DOE on nearly identical facts); Cruz, 2019 WL 147500, at *7

(same).




5
 Defendant also argues that Plaintiff’s claim is moot because the 2018-2019 school year has ended. Doc. 20, 15.
This may be true, but the due process claim remains unresolved and DOE continues to deny that the pendency
placement is proper, as well as J.C.’s claim to pendency reimbursement. Doc. 20 at 18-19.


                                                       12
2.      Exhaustion

        DOE next argues that the Court may not hear this case because Melendez has failed to

exhaust the administrative remedies by not appealing the IHO’s decision to the SRO. Doc. 20 at

21–22. The Court does not agree.

        The IDEA contains an exhaustion requirement such that failure to exhaust “deprives a

court of subject matter jurisdiction.” Polera v. Bd. of Educ. of Newburgh Enlarged City Sch.

Dist., 288 F.3d 478, 483 (2d Cir. 2002). But the exhaustion requirement is “not an inflexible

rule.” Murphy v. Arlington Centr. Sch. Dist. Bd. of Educ., 297 F.3d 195, 199 (2d Cir. 2002)

(citing Mrs. W. v. Tirozzi, 832 F.2d 748, 755 (2d Cir. 1987)). Exhaustion is not required when

“(1) it would be futile to resort to the IDEA’s due process procedures; (2) an agency has adopted

a policy or pursued a practice of general applicability that is contrary to the law; or (3) it is

improbable that adequate relief can be obtained by pursuing administrative remedies.” Id.

        In Murphy, the parents went directly to the district court on the issue of pendency while

seeking an administrative ruling on the appropriate placement for their child. Id. at 198. The

Second Circuit found that the district court had jurisdiction, despite the parents’ failure to

exhaust administrative remedies. Id. at 199–200. Then-Judge Sotomayor held that a plaintiff

need not exhaust a “stay put”-related claim because, “as a practical matter, access to immediate

interim relief is essential for the vindication of this particular IDEA right.” Id. at 200. “The

administrative process is ‘inadequate’ to remedy violations of [the ‘stay put’ provision] because,

given the time-sensitive nature of the IDEA’s stay-put provision, ‘an immediate appeal is

necessary to give realistic protection to the claimed right.” Id. at 199 (internal citations omitted).

“Since the purpose of the stay-put provision is to keep the child in an existing placement until all

proceedings—administrative and judicial—have run their course, there is no evident reason why



                                                  13
administrative proceedings should have to be recommenced to that end.” E. Lyme Bd. of Educ.,

790 F.3d at 455.

        DOE argues that the exhaustion exception, as articulated by Murphy, does not apply here

because, again, “Plaintiff is the one who interrupted J.C.’s pendency by moving him from

iHOPE to iBRAIN.” Doc. 20 at 22. This argument, however, goes to the merits of Plaintiff’s

claim—not the justification for the exhaustion exception. The Court therefore finds that the

exhaustion exception does apply.

B.      Melendez’s Claim for Injunctive Relief

        Melendez seek a preliminary injunction vacating the IHO’s November 13, 2018

pendency order and ordering the DOE to fund J.C.’s pendency placement at iBrain for the 2018-

2019 school year, or until a final adjudication on her due process complaint is complete.

1.      Preliminary Injunction Standard

        “[A] preliminary injunction is an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Sussman v.

Crawford, 488 F.3d 136, 139 (2d Cir. 2007) (per curiam) (internal quotation marks and citation

omitted). Generally, “[a] plaintiff seeking a preliminary injunction must establish that he is

likely to succeed on the merits, that he is likely to suffer irreparable harm in the absence of

preliminary relief, that the balance of equities tips in his favor, and that an injunction is in the

public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). However, the

stay-put provision “is, in effect, an automatic preliminary injunction” that “substitutes an

absolute rule in favor of the status quo for the court’s discretionary consideration of the factors of

irreparable harm and either a likelihood of success on the merits or a fair ground for litigation

and a balance of hardships.” Zvi D. v. Ambach, 694 F.2d 904, 906 (2d Cir. 1982); see also



                                                  14
Arlington Cent. Sch. Dist. v. L.P., 421 F. Supp. 2d 692, 696 (S.D.N.Y. 2006) (“Pendency has the

effect of an automatic injunction, which is imposed without regard to such factors as irreparable

harm, likelihood of success on the merits, and a balancing of the hardships.”).

        DOE argues that the general injunction standard applies in the instant case because

“Plaintiff has not demonstrated that the school at which the student currently attends is in fact the

student’s pendency placement.” Doc. 20 at 17. At least one court in this district has suggested

that this argument may be persuasive. In dicta, 6 the court in Neske v. New York City Department

of Education stated that “Section 1415(j) is inapplicable when, as here, there is no meaningful

threat to the child’s learning experience,” referring to the fact that the student’s “original

placement”—at iHOPE—“remain[ed] an available option.” 2019 WL 3531959, at *5, * 8 n.7.

In support of this proposition, the court cited Fiallos v. New York City Dep’t of Educ., No. 19

Civ. 334, Dkt. 36 at 22 (S.D.N.Y. May 9, 2019), and Cohen, 2018 WL 6528241, at *2.

        However, as other courts have noted, Cohen—whose preliminary injunction analysis was

also dicta—did not “overturn well settled law that irreparable harm need not be shown to obtain

injunctive relief regarding pendency.” Cruz, 2019 WL 147500, at *9. Rather, courts have

interpreted Cohen as making the “commonsense observation that plaintiffs—having prevailed

before the hearing officer on pendency, and having not received any threat of expulsion or

demand for tuition payments—had not shown that any ‘true danger exists’ that would justify

injunctive relief.” Id.; Navarro Carrilo, 267 F. Supp. 3d at 454-55. Plaintiffs were in a similar

posture in Fiallos, where there was “a decision on the merits, which determine[d] that iBrain

[was] in fact an appropriate placement for the child,” and where no tuition payments remained in

dispute. See No. 19 Civ. 334, Dkt. 36 at 14-18 (S.D.N.Y. May 9, 2019). Given these


6
 The court in Neske was deciding a motion to dismiss, not a motion for preliminary injunction. 2019 WL 3531959,
at *1.

                                                      15
circumstances, the court in that case found that “there is no realistic possibility that the pendency

placement sought by the plaintiff, namely her placement at iBrain, for the entire period of which

she has been placed at iBrain is in any sense in jeopardy.” Id. at 20.

       Unlike in both Cohen and Fiallos, the issue in this case is not merely about payment, but

rather about the proper pendency placement itself, as emphasized by DOE’s argument that

iHope, not iBrain, is the proper placement. Doc. 20 at 17-18. The automatic injunction standard,

therefore, is appropriate. “Because this Court’s enforcement of IDEA’s pendency provision is

automatic and does not require a showing of irreparable harm, likelihood of success on the

merits, [or] a balancing of the hardships, all that remains is for me to determine what [the

student’s] current educational placement is.” M.G. v. New York City Dep’t of Educ., 982 F.

Supp. 2d 240, 247 (S.D.N.Y. 2013) (internal quotation marks and citation omitted).

2.     Standard of Review

       In reviewing an IHO’s decision, the Court “must engage in an independent review of the

administrative record and make a determination based on a preponderance of the evidence.”

Gagliardo v. Arlington Cent. Sch. Dist., 489 F.3d 105, 112 (2d Cir. 2007) (internal quotation

marks and citation omitted). This independent review, however, “is by no means an invitation to

the courts to substitute their own notions of sound educational policy for those of the school

authorities which they review.” M.H. v. New York City Dep’t of Educ., 685 F.3d 217, 240 (2d

Cir. 2012) (internal quotation marks and citations omitted). “In deciding what weight is due to

an IDEA administrative decision, the analysis often will hinge on the kinds of considerations that

normally determine whether any particular judgment is persuasive,” including “the quality and

thoroughness of the reasoning, the type of determination under review, and whether the decision

is based on the administrative body’s familiarity with the evidence and the witnesses.” Reyes ex



                                                 16
rel. R.P. v. New York City Dep’t of Educ., 760 F.3d 211, 218 (2d Cir. 2014) (internal quotation

marks and citations omitted). However, an IHO’s interpretation of a purely legal question

receives no deference. Arlington Cent. Sch. Dist. v. L.P., 421 F. Supp. 2d 692, 696 (S.D.N.Y.

2006) (“A court accords no particular deference to an SRO on pure questions of law.”); Carmel

Cent. Sch. Dist. v. V.P. ex rel. G.P., 373 F. Supp. 2d 402, 408 (S.D.N.Y. 2005) (“[A]n SRO’s

determination of a pure question of law is not subject to deference.”), aff’d, 192 F. App’x 62 (2d

Cir. 2006); Navarro Carrilo, 384 F. Supp. 3d at 459 (same). But see M.H. v. New York City

Dep’t of Educ., 685 F.3d 217, 243–44 (2d Cir. 2012) (rejecting the argument that the Court must

“review legal conclusions of administrative decisions de novo without giving due weight to the

administrative decisions” because “subsequent decisions of this Court favor a different

approach”).

3.      Analysis

        Melendez makes two arguments for why J.C. should receive pendency funding at iBrain. 7

First, she argues that J.C.’s last agreed upon placement was iHope for the 2017-2018 school year

and J.C.’s educational program at iBrain for the 2018-2019 school year was substantially similar

to the educational program that he received at iHope for the 2017-2018 school year. Doc. 13 at

12–14. DOE responds that iHope is J.C’s pendency placement because the IHO so found in its

January 3, 2018 order. Doc. 20 at 9. Furthermore, DOE claims that allowing J.C.’s parent to

move him from iHope to iBrain “is inconsistent with the intent of the IDEA’s pendency

provision, the purpose of which is to maintain the student’s educational status quo.” Id. at 12. In




7
  Plaintiff also claims that the March 9, 2019 settlement agreement provides an alternative ground for pendency at
iBrain. Doc. 13 at 16–17. That agreement, however, specifically provides that it “shall not be relied upon by any
party to indicate, establish, or support the position that the School was, or comprises in whole or in part, the
Student’s educational program for purposes of the ‘pendency’ or ‘stay put’ provisions of the [IDEA].” Stipulation
of Settlement ¶ 10.

                                                        17
the alternative, Melendez contends that J.C. is entitled to pendency placement at iBrain because

it is his “operative placement,” Doc. 13 at 14–16, which requires the Court to look at “the

operative placement actually functioning at the time when the stay put provision of the IDEA

was invoked.” E. Lyme Bd. of Educ., 790 F.3d at 452.

       The Second Circuit has twice held that it is within the district court’s power to require a

school district to pay some pendency funding even though the parents unilaterally enrolled the

student in private school. In T.M. ex rel. A.M., the Second Circuit held, “it is within the district

court’s authority to order [the school district] to reimburse [the student’s] parents for pendency

services up to the amount that it would have cost [the school district] itself to provide the

required pendency services,” in part because “[t]hat remedy would leave [the school district] no

better and no worse off than it would have been if [the student’s] parents had accepted for [the

student] the pendency services that [the school district] was required to provide.” 752 F.3d at

172. Along the same lines, in E. Lyme Bd. of Educ., the Second Circuit found that a district had

to provide pendency funding for related services because it had agreed to do so in the student’s

last IEP, even though the student’s parents unilaterally enrolled the student in private school.

790 F.3d at 453.

       Here, the DOE created an IEP for J.C. on August 29, 2016. See Individualized Education

Program for J.C. On January 3, 2018, an IHO found that the IEP had been substantially

implemented at iHope for the 2017-2018 school year. Order on Pendency at 4. As a result,

J.C.’s parent is entitled to reimbursement for the services that J.C. received at iBrain to the extent

that those services are substantially similar to the services that he received at iHope for the 2017-




                                                 18
2018 school year. T.M. ex rel. A.M., 752 F.3d at 171–72. If J.C. receives additional services that

are not substantially similar, Melendez is not entitled to reimbursement for those services. 8

         However, as the court found in Cruz, “this Court cannot rule that the Brain Institute is the

proper pendency placement.” 2019 WL 147500, at *10. It is not this Court’s role to make

findings as to whether the two programs are substantially similar. This is a question better

reserved for the IHO. See Gagliardo, 489 F.3d at 112–13 (finding that “federal courts reviewing

administrative decisions must give due weight to these proceedings, mindful that the judiciary

generally lacks the specialized knowledge and experience necessary to resolve persistent and

difficult questions of educational policy” (internal quotation marks and citations omitted)). “In

an IDEA case, a court may remand a proceeding when it needs further clarification or does not

have sufficient guidance from the administrative agencies. A remand is appropriate when the

educational expertise of the IHO and SRO is necessary to resolve an issue.” Cruz, 2019 WL

147500, at *10 (internal quotation marks and citations omitted). Such is the case here. The

Court concludes that a remand is necessary to determine to what extent the services J.C. received

at iBrain are substantially similar to those he received at iHope.

         As to Melendez’s alternative operative placement argument, the Court finds that reliance

on the operative placement provision is unnecessary. Courts typically rely on the “operative

placement” factor only when there is no previously-implemented IEP to guide the determination

of a child’s “current educational placement.” Avaras v. Clarkstown Cent. Sch. Dist., No. 15 Civ.



8
  DOE correctly notes that the Second Circuit has held that “[w]hen [a student’s] parents rejected [a school
district’s] offer to provide pendency services directly for a [school] year, they took responsibility for the cost of
obtaining those services from private providers.” T.M. ex rel. A.M., 752 F.3d at 172. But DOE fails to appreciate
the nature of this risk. Indeed, as the Second Circuit held in that very case, the parents only bear the risk of paying
the difference between what the school district would have paid under the last IEP and what the parents in fact paid
for the services that the student received, even though the student received those services at a private school. Id.



                                                          19
9679 (NSR), 2018 WL 4103494, at *6 (S.D.N.Y. Aug. 28, 2018) (relying on “operative

placement” to determine pendency when the “first and third factors of the [East Lyme Board of

Education] test [were] equally inapplicable”). Such is not the case here. J.C. had an un-appealed

decision that found that placement at iHope provided him with a FAPE, that the DOE had to

fund his tuition and related services at iHope for the 2017–18 school year, and that the iHope-

proposed IEP outlined the necessary requirements for his education. It follows that, in this case,

the more appropriate course is to focus on the substantial similarity between the programs at

iHope and iBrain.

IV.    Conclusion

       Plaintiff’s application for a preliminary injunction is granted to the extent that the IHO’s

November 13, 2018 Interim Order of Pendency is vacated. The hearing officer will issue a

revised Interim Order of Pendency addressing, among other things, what services provided by

iBrain were substantially similar to those provided by iHope in the 2017-18 school year and the

difference between the cost of those services at iHope and iBrain. Plaintiff’s application for

preliminary injunction is otherwise denied.

       SO ORDERED.

Dated: October 15, 2019
       New York, New York
                                                             _____________________
                                                             Edgardo Ramos, U.S.D.J.




                                                20
